Appellant urges that the issue was raised that any assault made by appellant was to prevent the injured party from removing benches from the church, of which appellant was custodian, and that fundamental error was committed when the trial judge omitted the submission of this issue to the jury. We do not discuss the question as to whether the issue claimed was fairly raised by the evidence. If it be conceded that the issue was raised and omitted from the court's charge, in the absence of exceptions because of such omission, or special requested instructions to supply same, made or requested at a time when the court might have corrected the alleged omission, this court is without authority to grant relief. The latter clause of Article 743, C.C.P. reads, "All objections to the charge, and on account of refusal or modification of special charges, shall be made at the time of the trial." Appellant's contention would have been not without merit prior to the amendment of 1897; but the decisions of this court construing that part of the Article just quoted, and found annotated in Vol. 2, Vernon's Crim. Statutes, on page 519, are against appellant's position. Hence we are constrained to hold no such fundamental error was committed as to require a reversal of the case.
The motion for rehearing is therefore overruled.
Overruled.